Citation Nr: 1530028	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  12-19 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 30, 2011, and to a rating in excess of 70 percent from that date.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to December 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  

A February 2012 statement of the case addressed the claims of service connection for heart and lung disabilities.  The Veteran's substantive appeal, submitted in July 2012, only addressed the claims for an increased rating for PTSD and a TDIU rating.  Accordingly, this decision is limited to the issues set forth on the preceding page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts a higher rating is warranted for PTSD.  During the August 2011 VA psychiatric examination, the Veteran reported he was being treated for PTSD at a VA outpatient treatment clinic as well as at a Vet Center.  VA outpatient treatment records show the Veteran was seen in October 2011 and stated his sleep was terrible.  It was indicated he continued to have nightmares of combat in Vietnam.  In February 2012, he continued to have symptoms of depression.  This is the most recent record of treatment for PTSD.  The Board notes that while a December 2011 letter from a Vet Center counselor is of record, this statement only addressed the Veteran's employment history.  

In light of the fact that current treatment records have not been obtained and that the most recent VA examinations demonstrating functional impairment due to service-connected disabilities was conducted nearly four years ago, the Board finds another VA examination(s) should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Please ask the Veteran to identify all providers of evaluations and/or treatment (VA and non-VA) he has received for PTSD.  This should include his VA treatment records since February 2012, and his Vet Center records since November 2010, and to submit authorizations for VA to secure records of all such evaluations and treatment from any private providers.  Then, secure complete clinical records of the evaluations and treatment from all providers identified that are not currently associated with the record on appeal.

2.  Please arrange for appropriate examination(s) and medical opinions to:

(a) determine the current severity of the Veteran's PTSD; and

(b) provide an opinion as to the functional impairment caused solely by the Veteran's service-connected disabilities (PTSD, bilateral hearing loss, tinnitus, fracture of the left clavicle, fracture of the right first metatarsal, scar of the left occipital area, and hemorrhoids).  

In proffering these opinions, the examiner should review the electronic claims file and address the Veteran's functional limitations due to his service-connected disabilities, jointly, i.e., as they may relate to his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks, but not his age or any impairment caused by nonservice-connected disabilities.

A complete rationale for all opinions must be provided.

3.  After the above development requested is completed, adjudicate the claims for a higher rating for PTSD and for a TDIU rating.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




